The opinion of the court was delivered by
Dixon, J.
On March 27th, 1888, Thomas Matthews presented to the common council of the city of Bordentown a petition for a license to keep an inn and tavern, accompanied by a recommendation purporting to be signed by twelve reputable freeholders. At the same meeting of the council the prosecutor presented a remonstrance, signed by himself and nine other citizens and taxpayers of the city, objecting to the granting of such license, on the ground, inter alia, that the recommendation was not in fact signed by twelve reputable freeholders, and thereupon the remonstrants asked the council to adjourn the proceedings for a reasonable time in order to afford them an opportunity to offer proof of the truth of their objection. The council refused the request and at once granted the license.
The power of the council to license inns and taverns was conferred by section 9 of the charter of Bordentown, approved February 13th, 1849 (Pamph. L.,p. 35), and is to be exercised in the same manner and subject to the same provisions as in the courts of Common Pleas of the state.
• The case thus presented is on all fours with Dufford v. Nolan, 17 Vroom 87, where this court decided that if, on such a remonstrance and request, the council practically -deny a hearing and refuse to investigate the fact alleged, they ignore their legal duty, and their resolution granting the license is invalid and must be set aside.
In accordance with that decision, the action of council granting the license in the present case must be annulled, with costs.